EXHIBIT 10.25 FIRE AT THE FLAG™ ASSIGNMENT AGREEMENT THIS FIRE AT THE FLAG™ ASSIGNMENT AGREEMENT (this “Agreement”) is made as of November , 2008 by and between Robert C. Silzer, Sr., an individual with an address 3122 136th Street, Surrey, British Columbia (“Mr. Silzer”), Dream Shot, Inc., a company duly incorporated under the laws of Nevada with its registered office at 1880 – 1066 West Hastings Street, Vancouver, B.C. V6E 3X1 (“Dream Shot;”Dream Shot and Mr. Silzer are referred to collectively as the “Assignee”) and GPS
